Citation Nr: 0311300	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 RO decision that granted 
service connection for PTSD and assigned a 50 percent rating.  
In December 2002, the Board directed that further evidentiary 
development be completed on the claim prior to appellate 
review.   


REMAND

As noted above, in December 2002, the Board directed that 
evidentiary development be completed on the veteran's claim 
including obtaining outstanding relevant VA medical records.  
Indeed numerous VA medical records have been associated with 
the claims file and this evidence has not yet been considered 
by the RO and the veteran has not waived initial RO 
consideration of this evidence; as such, the case must now be 
remanded.  38 C.F.R. § 20.1304; Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316, slip op. at __(Fed. Cir. 2003).
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran is informed that if he 
has relevant evidence, he must submit 
it.

2.  The RO must review the additional 
evidence.  If upon completion of the 
above action the claim remains denied, 
the case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


